DETAILED ACTION
The present application 16/984,984, filed on 08/04/2020, is being examined under the first inventor to file provisions of the AIA .  A preliminary amendment has filed on 10/13/2020 has been review and entered. Claims 1-20 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/04/2020 has been considered by the examiner.
Drawings
3	The drawings received on 08/04/2020 are accepted by the Examiner.
Review under 35 USC § 101
4.	Claims 1-16 are directed to a system, a method and an article of manufacture have been reviewed.  Claims 1-16 are appeared to be in one of the statutory categories [e.g. an apparatus].  Claims 1-16 recite a system comprises at least one processor; a non-transitory processor readable medium storing machine-readable instructions that cause the processor to provide a ranked list of a top k second elements based on the aggregated ranks of the top n second elements, wherein k is natural number and k is less than equal to n and the aggregated rank is indicative of an extent match between the second element and the first element.  Claims 1-16 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 17 and 18 are appeared to be in one of the statutory categories [e.g. a process].  Claims 17 and 18 recite a method to provide a ranked list of one of more top k second elements of the plurality of second elements based on the aggregated rank of each second element, wherein k is a natural number and the aggregated rank is indicative of a match between the second element and the first element.  Claims 17 and 18 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 19 and 20 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  The article of manufacture is a non-transitory processor-readable instruction to provide a ranked list of a top k second elements based on the aggregated ranks of the top n second elements, wherein k is natural number and k is less than equal to n and the aggregated rank is indicative of an extent match between the second element and the first element. Claims 19-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-20 are qualified as eligible subject Matter under 35 USC 101.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oberbreckling et al. (US 2018/0075104 A1), hereinafter Oberbreckling and in view of Punera et al. (US 2010/0082607 A1), hereinafter Punera and further in view of Yun et al. (US 2006/074910 A1), hereinafter Yun. 

Referring to claim 17, Oberbreackling discloses a method of determining matches for a first element from a plurality of second elements (See para. [0086] and para. [0091], using a knowledge server to match entities based on an identified pattern) comprising: 
obtain a plurality of second datasets including informational items regarding the plurality of second elements, wherein the informational items are obtained from a plurality of data sources (See para. [0046], para. [0053], para. [0069], para. [0140] and para. [0142] and Figure 6A, accessing/obtaining datasets from a first or second data source and extracting entities [e.g. people, place, things, etc.] from datasets);
extract a plurality of second sets of attributes by employing trained models (See para. [0046], para. [0118] and para. [0149], employing a predictive matching learning model to extract metadata about the columns, note in para. [0046], the metadata is including the name of the column and/or column type); wherein each of the plurality of second set of attributes corresponds to each second element of the plurality of second elements set a distance metric (See para. [0108] and para. [0190], the knowledge server associates and matches the columns of the input dataset to columns of another source using a similarity metric [e.g. cosine similarity or distance], for example, the system matches the column name “company” of a dataset to user input dataset “surname”), a weight property and an attribute type for each attribute in the plurality of second sets of attributes (See para. [0046] and para. [0066], the knowledge server determines the type of data in a column and a profile engines outputs a plurality of metrics [e.g. weights/scores] and pattern information about each identified column to match data) wherein the distance metric and the attribute type can be determined based on a data type of the attribute (See para. [0066], para. [0082] and para. [0085], the knowledge server needs to create a profile for the column and identify the types of data stored in the column to determine several metrics [e.g. scores/weights] and pattern information to match data, the knowledge server determine a pattern metric for each patterns that are identified, and for each identified pattern can be classified within a knowledge domain to associate a similarity [e.g. distance] metric to determine a degree of similarity to a domain,  each of the set of metrics may be computed for a different one of the set of classifications, the knowledge server may statistically disambiguate the set of metrics by comparing them to each other to determine which classification most closely represents the set of entities); 
aggregate the plurality second sets of attributes into corresponding multiple aggregated attribute data structures so that there is one aggregated attribute data structure corresponding to each of the plurality of second elements (See para. [0012], para. [0065], para. [0066] para. [0085] and para. [0086], the knowledge server generates a classification group for a set of identified columns [e.g. names of attributes] by a profile engine [e.g. a first profile metadata for each column(s) of a first plurality of columns in a first data set and a second profile metadata for each second column(s) of a second plurality of columns in a second plurality of columns in a second data set], the profile engine identifies text data in a dataset correspond to each entity identified in the set of entities, the profile engine computes metrices to disambiguate between the set of classifications and assigns a classification group which closely represents the set of entities [e.g. entities in a column]);
 generate pairs of attributes, wherein each attribute pair includes an attribute from the multiple aggregated attribute data structures and an attribute from a first aggregated attribute data structure corresponding to the first element (See para. [0142] and para. [0143], pairs of columns, or column pairs are identified/generated for comparison between the first dataset and the second dataset. A column pair is identified for each distinct column in the first dataset and each distinct column in the second dataset. For example, a plurality of column pairs between the first dataset and the second dataset are identified, where each column pair in the plurality of column pairs includes a different one of the first plurality of columns and a different one of the second plurality of columns. All possible pairs of columns are identified between the first and the second datasets. A column pair include one distinct column from the first dataset and one distinct column from the second dataset. The profile data for each column is identified for the column in each column pair);
 obtain pairwise rankings of each of the plurality of second elements based on total weights of attribute pairs associated with the second element (See para. [0146], para. [0148] and para. [0149]; the knowledge server computes a plurality of weighted scores, the column pairs are ranked based on the score generated for each column pair, the column pairs are presented as a rank of the column pairs based on the score generated for each of the column pairs).
 aggregate the pairwise rankings for each second element of the plurality of second elements across a first set of attributes corresponding to the first element […] (see para. [0146]-para. [0149], a score is generated for each column pair with entities [e.g. column type, uniqueness, character sequences, values, overlaps, name match, histogram or etc.], a column pairs final score is based on a combination [e.g. a summation] of the weight score, the column pairs are ranked based on the scone generated for each column pair ), […] and provide a ranked list of one or more of top k second elements of the plurality of second elements based on the aggregated rank of each second element […] (See para. [0146] and para. [0149], providing a ranked list of entities in column pairs based on the aggregated scores for each entity in the column pairs).
Oberbreckling does not explicitly disclose a score-based is used when no partial rank is detected in the attribute pairs and providing a ranked list of one or more of top K elements based on aggregated rank, wherein K is a natural number and the aggregated rank is indicative of a match between a second element and the first element.
Punera discloses provide a ranked list of one or more of top k second elements of the plurality of second elements based on the aggregated rank of each second element (See para. [0032], aggregating a list of top ranked elements or objects and outputting the top k most relevant objects, the system compares relevance scores for individual objects [e.g. attribute terms]), wherein k is a natural number and the aggregated rank is indicative of a match between the second element and the first element (See para. [0056] and para. [0038], the system is a matching-based algorithm to find pairwise interactions of object attributes using top-k-algorithms the ranked lists of object attributes may be scanned in parallel, the ranked lists of object attributes may include ranked lists of individual object attributes as well as ranked lists of combination object attributes, a fixed number of top scoring objects may be stored in a results list of top ranked objects).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the ranking of the Oberbreckling system to provide a ranked list of one or more of top K elements based on aggregated rank, wherein K is a natural number and the aggregated rank is indicative of a match between a second element and the first element, as taught by Punera. Skilled artisan would have been motivated to achieve efficiency in top-k aggregation in large-scale database and information retrieval systems (See Punera, para. [0002]).  In addition, both references (Oberbreckling and Punera) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating a list of top ranked objects. This close relation between both references highly suggests an expectation of success.
Oberbreckling and Punera does not explicitly a score-based is used when no partial rank is detected in the attribute pairs.
Yun disclose a score-based aggregation is used to obtain an aggregated rank of the second element when no partial rank is detected in the attribute pairs and wherein an index-based aggregation is used to obtain the aggregated rank where a partial rank is detected (See para. [0104], obtaining an intrinsic rank or score from a page weight database before a partial extrinsic rank and obtaining an index generation [e.g. provides a rank to the index database] is used when a partial extrinsic rank is detected). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Oberbreckling system to use a score-based aggregation when no partial rank is detected, as taught by Yun. Skilled artisan would have been motivated to present search results in such a way that most relevant results appear on top of the list (See Yun, para. [0015]).  In addition, all references (Oberbreckling and Punera, Yun) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating a list of top ranked objects. This close relation between all references highly suggests an expectation of success.

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oberbreckling  (US 2018/0075104 A1) and in view of Punera (US 2010/0082607 A1) and further in view of Balakrishnan  (US 2012/0143802 A1)

As to claim 18, Oberbreckling in view of Punera and Yin does not explicitly disclose 
modifying the ranked list based on a dissimilarity metric that identifies mismatches between the aggregated ranks of the one or more second elements in the ranked list and corresponding ground truth values provided in user feedback.
	However, Balakrishnam discloses modifying the ranked list based on a dissimilarity metric that identifies mismatches between the aggregated ranks of the one or more second elements in the ranked list and corresponding ground truth values provided in user feedback (See para. [0049] and para. [0052], updating the ranked including user post-feedback and pre-feedback, the pairwise feedback include a ground truth/text set of ratings).

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Oberbreckling system to modify the ranked list based on use feedback, as taught by Blankrishnan. Skilled artisan would have been motivated to present search results that may appeal to user since most system fail to account for changing user tastes which may change over time (See Blankrishnan, para. [0003]).  In addition, all references (Blankrishnan, Oberbreckling, Punera and Yun) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating a list of top ranked objects. This close relation between all references highly suggests an expectation of success.

	Allowable Subject Matter

7.	Claims 1-16 and 19-20 are allowed.  The closest Prior art Oberbreckling, Punera and Yun fail to anticipate or render obvious all the recited features in the independent claims 1 and 19. The recited features in independent claims 1 and 19 are novel and non-obvious over closest prior art. The dependent claims 2-16 and 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tankersley et al. (US 2018/0024901 A1) discloses an automated discovery of relationships between entities within an IT environment. A technique is performed by a relationship module that performs a discovery search for entity relationships to produce a set of relationship search results. The relationship module then generates a set of relationship definitions from the set of relationship search results which are stored to a relationship collection in a data store. A technique for automatically updating entity and relationship definitions and removing outdated entity and relationship definitions stored to a data store. An update module automatically updates entity and relationship definitions at predetermined time intervals. The update history in each definition is also modified to reflect the update process. A retire module automatically removes outdated definitions using the update history in each definition.
Balakrishnan et al. (US 2012/0143802 A1) discloses a system with pairwise feedback. A pairwise question is posed to a user. A response is received that selects a preference for a pair of items in the pairwise question. A latent factor model is adapted to incorporate the response, and an item is recommended to the user based on the response.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153